Name: Commission Regulation (EEC) No 1394/80 of 2 June 1980 re-establishing the levying of customs duties on hermetic or semi-hermetic compressors, for refrigerating equipment, falling within subheading 84.11 A II ex c) and originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 137/ 10 Official Journal of the European Communities 3 . 6 . 80 COMMISSION REGULATION (EEC) No 1394/80 of 2 June 1980 re-establishing the levying of customs duties on hermetic or semi-hermetic compressors , for refrigerating equipment, falling within subheading 84.11 A II ex c) and originating in Singapore , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply calculated as indicated above, should be 945 000 Euro ­ pean units of account, and therefore the maximum amount is 472 500 European units of account ; whereas, on 22 May 1980 , the amounts of imports into the Community of hermetic or semi-hermetic compressors, for refrigerating equipment, originating in Singapore , a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, cutsoms duties should be re-established in respect of the products in question in relation to Singapore , HAS ADOPTED THIS REGULATION : Article 1 As from 6 June 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Community and originating in Singapore : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3 ) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5% of the value of 1977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas, however , the ceiling resulting from the sum of this addition may in no case exceed 110 or 115 % of the preferential ceiling opened for 1979 ; Whereas , having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; Whereas Article 2 ( 2) and (3 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said countries or territories  with the exception of those listed in Annex C thereto  once the relevant Community amount has been reached ; Whereas, in respect of hermetic or semi-hermetic compressors , for refrigerating equipment, the ceiling, CCT heading No Description 84.11 Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors , and free-piston generators for gas turbines) ; fans , blowers and the like : A. Pumps and compressors : II . Other pumps and compressors : ex c ) Other :  Hermetic or semi ­ hermetic compressors , for refrigerating equip ­ ment Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24 . 12 . 1979 , p. 25 . 3 . 6 . 80 Official Journal of the European Communities No L 137/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission